DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it has more than one paragraph.  An abstract is a brief narrative of the disclosure as a whole in a single paragraph of 150 words or less.  37 CFR 1.72(b) and MPEP § 608.01(b).  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 8,653,154) in view of evidence provided by Mielewski (US 8,197,924) and Cunico (Cunico, et al., The Journal of Supercritical Fluids 130 (2017) 381-388).
With respect to claims 1 and 2, Morrison exemplifies a composition (Example 2) comprising ultrahigh molecular weight polyethylene (UHMWPE) and purified curcumin (col. 17, lines 21-29) which has logS in water of 25°C of -3.8 as evidenced by applicant’s own Table 1 in the specification as originally filed.  
1 that is the distance between the Hansen solubility parameter between the ultrahigh molecular weight polyethylene and the curcumin.
Mielewski discloses that polyethylene has Hansen solubility parameter of 18.4 (MPa)1/2 of 18.4 MPa1/2 (4, line 20).  Cunico discloses that curcumin has δTotal of 23.15 MPa1/2 (page 385).  These two values provide a difference of 4.75 MPa1/2 which meets claimed requirement that Ra1 is greater than 3.2 MPa1/2.
While the polyethylene of Mielewski may not be identical to Morrison’s UHMWPE because of differences in molecular weight, it is the examiner’s position that polyethylene and UHMWPE would provide approximately the same Hansen solubility parameter.  Therefore, it is appropriate to rely on Mielewski because Hansen solubility parameter is dependent on the composition of the material.
In light of the above, it would have been obvious to one of ordinary skill in the art to obtain a composition comprising Ra1 by relying on the teachings of Morrison, Mielewski, and Cunico.
With respect to claim 4, Morrison provides a list of first and second additives (col. 14, lines 5-65), any one of which modifies the surface because it is a part of the composition and the composition is at the surface.
With respect to claim 5, Example is molded by compression molding (col. 17, lines 36-38) to form a molded body.
With respect to claim 6, properties of surface free energy and the sum of the dipole force component and hydrogen bonding component of the surface free energy appear to be dependent on the composition used.  Also, such surface properties appear to be readily obtained by routine optimization by one of ordinary skill in the art by adjusting relative amount of polar ingredients.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison (US 8,653,154) in view of evidence provided by Mielewski (US 8,197,924) and Cunico (Cunico, et al., The Journal of Supercritical Fluids 130 (2017) 381-388) and further in view of evidence provided by Rockhill (US 9,439,972).
The discussion with respect to Morrison, Mielewski, and Cunico in paragraph ??? above is incorporated here by reference.
Example 2 of Morrison includes α-tocopherol which is an antifungal agent as evidenced by Rockhill (col. 7, lines 24-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn